ELLIS, Judge.
This is a companion case to Pearce v. Union Bankers Insurance Company, La.App., 259 So.2d 81, decided by us this date. *84The facts of this case are identical to those in the Pearce case, supra, except that Mrs. Blanco’s sickness was discovered on January 14, 1970, six days before the issuance of the policy to Mr. Blanco. Summary judgment was rendered herein in favor of defendant Union Bankers Insurance Company, dismissing the suit of plaintiff Howard Blanco. He has appealed to this court.
For the reasons given in the Pearce case, supra, the judgment appealed from is affirmed, at plaintiff’s cost.
Affirmed.